Broyles, O. J.
1. In all criminal eases, tiie bill of exceptions must be tendered to the judge within twenty days from the date of the decision complained of (Code, § 6-903) ; and where it fails to affirmatively appear from the bill of exceptions, the certificate of the judge, or the transcript of the record, that the bill of exceptions was tendered within the time prescribed by law, the reviewing court “is without jurisdiction, and the writ of error must be dismissed.” Coker v. Life & Casualty Co., 180 Ga. 525, 527 (179 S. E. 626).
2. This was a criminal case originating in the recorder’s court of the City of Atlanta. The defendant was convicted and fined for violating an ordinance of the city. Subsequently his certiorari was overruled on November 24, 1937; and the bill of exceptions recites that it was presented to the court “within thirty days” from the date of the order overruling the certiorari. The bill of exceptions was signed by the judge on December 22, 1937. It not affirmatively appearing that the bill of exceptions was tendered within twenty days from the date of the decision complained of, the writ of error must be

Dismissed.


Maelntyre and Guerry, JJ., concur.

J. V. Poole, B. II. Sullivan, for plaintiff in error.
J. G. Savage, G. S. Winn, Bond Almond, J. G. Murphy, contra.